Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 5-8, 10-14, 16-20 and 22-23 are allowed with the examiner’s amendment as follow:

EXAMINER AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Paul Holdaway on 5/26/2022.

Claims have been amended as follows: 

1.	(Previously Presented) A method of wireless communication by a first wireless communication device with a second wireless communication device that does not have a parent-child relationship with the first wireless communication device because the first wireless communication device is not in a path of communication between the second wireless communication device and a core network, the method comprising:
	transmitting, by the first wireless communication device, a first transmission to the second wireless communication device during a first one of a plurality of slots; 
	receiving, by the first wireless communication device, a second transmission from the second wireless communication device during a second one of the plurality of slots, the second transmission including link quality information about the first transmission and scheduling a third transmission between the first wireless communication device and the second wireless communication device, wherein the link quality information about the first transmission includes at least one or more combinations of beam index, or beam coherence time;
receiving data, using the first wireless communication device, from the second wireless communication device via a sidelink formatted slot; and 
transmitting, using the first wireless communication device, to the second wireless communication device via the sidelink formatted slot, a physical downlink control channel (PDCCH) comprising an ACK/NACK associated with the data received from the second wireless communication device or a physical downlink shared channel (PDSCH) comprising the ACK/NACK associated with the data received from the second wireless communication device.

2.	(Previously Presented) The method of claim 1, further comprising receiving by the first wireless communication device the third transmission from the second wireless communication device.

3.	(Previously Presented) The method of claim 1, further comprising transmitting by the first wireless communication device the third transmission to the second wireless communication device.

4.	(Canceled) 

5.	(Currently Amended) The method of claim [[4]] 1, wherein the second transmission includes one or more of an ACK/NACK for data transmitted during the first transmission, or a scheduling request (SR) for a subsequent communication between the first and second wireless communication devices.

6.	(Previously Presented) The method of claim 5, wherein each of the plurality of slots includes a control channel and a data channel, and the first wireless communication device is configured to receive one or more of the link quality information, the ACK/NACK, or the SR in one of the control channel or the data channel of the second slot.

7.	(Previously Presented) A wireless communication apparatus comprising:
	a transceiver;
	a processor; and
	a memory containing instruction for causing the processor to
		transmit a first transmission to another wireless device during a first one of a plurality of slots, wherein the apparatus does not have a parent-child relationship with the other wireless communication device because the apparatus is not in a path of communication between the other wireless communication device and a core network; 
		receive a second transmission from the other wireless device during a second one of the plurality of slots, the second transmission including link quality information about the first transmission and scheduling a third transmission between the apparatus and the other wireless communication device, wherein the link quality information about the first transmission includes at least one or more combinations of beam index, or beam coherence time;
receive data from the other wireless communication device via a sidelink formatted slot; and 
transmit, to the other wireless communication device via the sidelink formatted slot, a physical downlink control channel (PDCCH) comprising an ACK/NACK associated with the data received from the other wireless communication device or a physical downlink shared channel (PDSCH) comprising the ACK/NACK associated with the data received from the other wireless communication device.

8.	(Previously Presented) The apparatus of claim 7, wherein the memory further includes instructions for causing the processor to receive the third transmission from the other wireless communication device.

9	(Canceled) 

10.	(Previously Presented) The apparatus of claim 7, wherein the memory further includes instructions for receiving, in the second transmission, one or more of an ACK/NACK for data transmitted during the first transmission, or a scheduling request (SR) for a subsequent communication.

11.	(Original) The apparatus of claim 10, wherein each of the plurality of slots includes a control channel and a data channel, and the memory further includes instructions for causing the processor to receive one or more of the link quality information, the ACK/NACK, and the SR in one of the control channel or the data channel of the second slot.

12.	(Previously Presented) A wireless communication device comprising:
	means for transmitting a first transmission to another wireless communication device during a first one of a plurality of slots, the wireless communication device having a parent-child relation with the other wireless communication device because the wireless communication device is not in a path of communication between the other wireless communication device and a core network; 
	means for receiving from the other wireless communication device a second transmission during a second one of the plurality of slots, the second transmission including link quality information about the first transmission and scheduling a third transmission between the wireless communication device and the other wireless communication device, wherein the link quality information about the first transmission includes at least one or more combinations of beam index, or beam coherence time;
means for receiving data, from the other wireless communication device via a sidelink formatted slot; and 
means for transmitting, to the other wireless communication device via the sidelink formatted slot, a physical downlink control channel (PDCCH) comprising an ACK/NACK associated with the data received from the other wireless communication device or a physical downlink shared channel (PDSCH) comprising the ACK/NACK associated with the data received from the other wireless communication device.

13.	(Original) The wireless communication device of claim 12, wherein the means for transmitting further comprising means for transmitting the third transmission.

14.	(Original) The wireless communication device of claim 12, wherein the means for receiving further comprising means for receiving the third transmission.

15.	(Canceled)

16.	(Currently Amended) The wireless communication device of claim [[15]] 12, wherein the means for receiving further comprises means for receiving one or more of an ACK/NACK for data transmitted during the first transmission, or a scheduling request (SR) for a subsequent communication between the wireless communication device and the other wireless communication device.

17.	(Original) The wireless communication device of claim 16, wherein each of the plurality of slots includes a control channel and a data channel, and the means for receiving further comprises means for receiving one or more of the link quality information, the ACK/NACK, and the SR in one of the control channel or the data channel of the second slot.

18.	(Previously Presented) A non-transitory computer readable medium including program instructions stored thereon for:
	transmitting, by a first wireless communication device, a first transmission to a second wireless communication device during a first one of a plurality of slots wherein the second wireless communication device does not have a parent-child relationship with the first wireless communication device because the first wireless communication device is not in a path of communication between the second wireless communication device and a core network; and
	receiving, by the first wireless communication device, a second transmission from the second wireless communication device during a second one of the plurality of slots, the second transmission including link quality information about the first transmission and scheduling a third transmission between the first and second wireless communication devices, wherein the link quality information about the first transmission includes at least one or more combinations of beam index, or beam coherence time;
receiving data, using the first wireless communication device, from the second wireless communication device via a sidelink formatted slot; and 
transmitting, using the first wireless communication device, to the second wireless communication device via the sidelink formatted slot, a physical downlink control channel (PDCCH) comprising an ACK/NACK associated with the data received from the second wireless communication device or a physical downlink shared channel (PDSCH) comprising the ACK/NACK associated with the data received from the second wireless communication device.

19.	(Previously Presented) The non-transitory computer readable medium of claim 18, further comprising program instructions for receiving by the first wireless communication device the third transmission from the second wireless communication device.

20.	(Previously Presented) The non-transitory computer readable medium of claim 18, further comprising program instructions for transmitting by the first wireless communication device the third transmission to the second wireless communication device.

21.	(Canceled)

22.	(Currently Amended) The non-transitory computer readable medium of claim [[21]] 18, further comprising program instructions for receiving, in the second transmission, one or more of an ACK/NACK for data transmitted during the first transmission, or a scheduling request (SR) for a subsequent communication between the first and second wireless communication devices.

23.	(Previously Presented) The non-transitory computer readable medium of claim 22, wherein each of the plurality of slots includes a control channel and a data channel, the non-transitory computer readable medium further comprising program instructions for receiving one or more of the link quality information, the ACK/NACK, or the SR in one of the control channel or the data channel of the second slot.

24.	(Canceled)  

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
	For claim 1, prior art Dayal at Fig.1 shows a wireless communication device 130 (=second wireless communication device) can communicate a base station 110 directly (=without relay station 120 or the first wireless communication device). Col.4, lines 1-3 discloses a base station may be coupled to a core network via a backhaul. The wireless communication device 130 communicates with the base station directly and the base station is coupled to a core network, then in this case the relay station 120 (=the first wireless communication device) is not in a path of communication between the second wireless communication device 130 and a core network. Dayal at Fig.7; Col.9, lines 3-25; Claim1 shows and discloses the relay station 120 (=first wireless communication device) sends a pilot signal to the wireless communication device 130 (=second wireless communication device) and also discloses the relay station 120 receives CQI (=second transmission) from the wireless device 130 	
 	Prior art PCT/US2018/015988 discloses CSI feedback includes beam index that read the claimed limitation the link quality information about the first transmission includes beam index
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claims 7, 12 and 18 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478